The facts as shown by the [record in the case and the affidavits of the stenographer and his assistant stenographers filed in support of the motion were:
a — That the respondent Was convicted of a violation of the local option law in force in Eaton county, which conviction was reversed.
6 — That among other errors assigned by the respondent was the retention of a juror; who Qn.hiS'ifoi-Pidim.exainination, as shown by the-, biff ®fi.printed record; in answer» tion “what his verdict would be if he found the testimony about equally balanced between the people and the respondent,” replied, “I should think it would be guilty,” which assignment was held well taken.
c — That the original notes of the official stenographer disclosed the fact, as shown by his affidavit, that the answer of said juror to said question was “I should think it would be acquittal.”
d — That said stenographer read his notes to two assistant stenographers, who, for the purpose of expediting the furnishing of a transcript, to the respondent’s attorneys, divided the work of transcribing said notes as tallen by them on said reading; that the press of business was so great that said stenographer did not have an opportunity to compare fully the transcript of the testimony as made by said assistants -with his original notes; that when he read said original notes to said assistants he correctly read them; that one of said assistants in transcribing her notes transcribed the word “guilty” when it should have been by her notes “acquittal.”